Third District Court of Appeal
                               State of Florida

                         Opinion filed June 15, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1098
                        Lower Tribunal No. 21-4452
                           ________________


                     BLNK Holdings, LLC, et al.,
                                 Appellants,

                                     vs.

                            Mark Herskowitz,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, William Thomas, Judge.

      Bales Sommers & Klein, P.A., and Richard M. Bales, Jr. and Jason
Klein, for appellants.

    Saul Ewing Arnstein & Lehr LLP, and Franklin L. Zemel and Alan R.
Poppe and Ariel R. Deray (Fort Lauderdale), for appellee.


Before FERNANDEZ, C.J., and EMAS and BOKOR, JJ.

     PER CURIAM.
      Affirmed.   See Aills v. Boemi, 29 So. 3d 1105, 1108 (Fla. 2010)

(explaining that “[i]n order for an argument to be cognizable on appeal, it

must be the specific contention asserted as legal ground for the objection,

exception, or motion below” (citation omitted)).         See also Fleischer v.

Fleischer, 586 So. 2d 1253, 1254 (Fla. 4th DCA 1991) (“The only exception

to the raise-it-or-waive-it rule is for fundamental error. ‘Fundamental’ error,

in this sense, refers to error that goes to the very heart of the judicial process,

not to mistakes as to which arguably correct law or rule to apply, or as to the

application of such a rule of law to the facts in the case.”); Marks v.

Delcastillo, 386 So. 2d 1259, 1267 (Fla. 3d DCA 1980) (explaining that the

fundamental error exception does not apply where a party challenges a

court’s admission of or failure to admit deposition testimony since an alleged

evidentiary error of this kind does not go to the heart or foundation of the

case).




                                        2